 


110 HR 6816 IH: Nuclear Facility and Material Security Act of 2008
U.S. House of Representatives
2008-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 6816 
IN THE HOUSE OF REPRESENTATIVES 
 
August 1, 2008 
Mr. Markey introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To provide for upgrading security at civilian nuclear facilities and of nuclear materials that could be used to construct a dirty bomb. 
 
 
1.Short titleThis Act may be cited as the Nuclear Facility and Material Security Act of 2008. 
2.Nuclear reactor designs regarding aircraft impact 
(a)Final ruleNot later than 1 year after the date of enactment of this Act, the Nuclear Regulatory Commission shall issue a final rule requiring all commercial nuclear power reactors approved for construction after such date of enactment to be designed to withstand a large commercial aircraft impact. Such rule shall address the structural response, shock and vibration effects, and fire effects of the impact. 
(b)Required design featuresSuch final rule shall require design features to ensure that— 
(1)important safety functions will operate for a sufficient period of time after the impact of a large commercial aircraft so that the unit can be safely shut down and maintained in safe shutdown condition; and 
(2)the consequences of the impact will not result in a release of radioactive materials to the environment that causes a member of the surrounding community to receive a dose that triggers an evacuation recommendation, consistent with the levels established by the Environmental Protection Agency and the Public Protection Action Guide Limit for Evacuation and Shelter (EPA 400–R–92–001). 
3.Spent fuel security enhancements 
(a)Storage ruleNot later than 18 months after the date of enactment of this Act, the Nuclear Regulatory Commission shall issue a final rule requiring— 
(1)the configuration of spent fuel assemblies stored in spent fuel pools to minimize the risk of fire in the event the spent fuel pools are drained during an accident or terrorist attack;  
(2)spent nuclear fuel to be transferred from a spent fuel pool into dry cask storage at the earliest possible time that the heat load of the spent fuel material allows for such transfer to occur safely; and 
(3)mitigation features such as water-spray systems to cool spent fuel in the event spent fuel pools are drained during an accident or terrorist attack. 
(b)Independent installation security 
(1)Rulemaking requirementNot later than 1 year after the date of enactment of this Act, the Nuclear Regulatory Commission shall issue an Independent Spent Fuel Storage Installation security final rule that makes such installations subject to the security evaluation requirements of section 170D of the Atomic Energy Act of 1954 (42 U.S.C. 2210d). 
(2)Design Basis ThreatThe rule issued under paragraph (1) shall provide for incorporating Independent Spent Fuel Storage Installations into the design basis threat rule issued under section 170E of the Atomic Energy Act of 1954 (42 U.S.C. 2210e). 
4.Considering the risk of acts of terrorism on nuclear facilitiesThe Nuclear Regulatory Commission shall consider the likely consequences of a potential terrorist attack in any review it is required to undertake under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). 
5.Potassium iodide 
(a)Repeal of waiver authoritySection 127(f) of the Public Health Security and Bioterrorism Preparedness and Response Act of 2002 (42 U.S.C. 300hh–12 note) is repealed. 
(b)Jurisdictional AuthorityThe Secretary of Health and Human Services shall exercise all Federal authority over the distribution of potassium iodide as a medical prophylaxis for radiological exposure in humans, including all activities under section 127 of the Public Health Security and Bioterrorism Preparedness and Response Act of 2002 (42 U.S.C. 300hh–12 note).  
(c)NAS StudiesNot later than June 30, 2011, and at least once every 5 years thereafter, the Secretary of Health and Human Services shall enter into an arrangement with the National Academy of Sciences for studies on appropriate emergency response plans to nonroutine releases of radioactive materials, including from nuclear power plants, spent fuel storage facilities, radiological dispersal devices, and improvised nuclear explosive devices. Such studies shall address evacuation, sheltering, food interdiction, and medical prophylaxes for radioiodine and other radioisotopes that are released in such events. Such studies shall— 
(1)review relevant evacuations and food interdictions of the preceding five-year period for lessons learned; 
(2)identify the population that would be exposed by the release and evaluate the potential consequences of such exposure; 
(3)recommend best practices for emergency response to radiological releases; and 
(4)evaluate new research on medical prophylaxes for radioiodine and other radioisotopes released in such events and recommend whether additional medical prophylaxes should be procured for the Strategic National Stockpile or State and local stockpiles. 
(d)Secretary’s actionsBased on the findings of the studies conducted under subsection (c), the Secretary of Health and Human Services shall— 
(1)consider the advisability of procurement for the Strategic National Stockpile, and distribution to State and local governments, of medical prophylaxes other than potassium iodide, against radioiodine and other radiological byproducts; and 
(2)update the Federal potassium iodide distribution guidelines, including with lessons learned from evacuation events, as necessary. 
(e)GuidelinesSection 127(c) of the Public Health Security and Bioterrorism Preparedness and Response Act of 2002 (42 U.S.C. 300hh–12 note) is amended to read as follows: 
 
(c)GuidelinesNot later than 60 days after the date of enactment of the Nuclear Facility and Material Security Act of 2008, the Secretary of Health and Human Services, in consultation with individuals representing appropriate Federal, State, and local agencies, shall establish guidelines for the stockpiling of potassium iodide tablets, and for the distribution and utilization of potassium iodide tablets in the event of a nuclear incident.. 
6.Audit of safety and security analysis and review activitiesTitle II of the Energy Reorganization Act of 1974 (42 U.S.C. 5841 et seq.) is amended by adding at the end the following:  
 
213.Audit of safety and security analysis and review activities 
(a)There shall be established within the Office of the Inspector General of the Commission a unit with appropriate and adequate technical staff, including degreed engineers with nuclear power plant experience, which shall audit the Commission’s regulatory oversight activities related to safety and security of civilian nuclear facilities. 
(b)There are authorized to be appropriated to the Commission, for carrying out this Act, such sums as may be necessary.. 
7.Radiation source protection 
(a)Categorization of radiation sourcesSection 170H f. of the Atomic Energy Act of 1954 (42 U.S.C. 2210h(f)) is amended by adding at the end the following new paragraph:  
 
(4) Not later than 1 year after the date of the enactment of this paragraph, the task force shall— 
(A)complete an evaluation of the materials listed in the Code of Conduct; 
(B)make recommendations to amend the Commission’s regulatory requirements for certain radiation sources or activity levels of certain radiation sources to account for— 
(i)risks associated with the deliberate dispersal of those materials from radiation sources, including dispersal for the purpose of causing the ingestion or inhalation of those materials; and 
(ii)the radiation source’s potential to cause contamination of large areas, or economic and social disruption that could result from a terrorist attack; and 
(C)designate additional radiation sources for which the risks described in subparagraph (B)(i) and (ii) are particularly high as high-risk radiation sources for purposes of section 2(e) of the Nuclear Facility and Material Security Act of 2008.Upon completion of the recommendations under this paragraph, the Commission shall implement those recommendations by regulation.. 
(b)Transportation of Radiation Sources Not later than 18 months after the date of enactment of this Act, the Nuclear Regulatory Commission shall publish a final rule revising its regulations on the security requirements for the transportation of Category 1, 2, and 3 sources (as defined in the Code of Conduct referred to in section 170H a.(1) of the Atomic Energy Act of 1954 (42 U.S.C. 2210h(a)(1))), including a requirement that shipments of Category 1, 2, and 3 sources be equipped with covert technology that would enable location tracking and recovery in the event the shipments or sources are stolen or diverted. 
(c)Radiation source LicensingNot later than 18 months after the date of enactment of this Act, the Nuclear Regulatory Commission shall issue a final rule requiring carriers and transporters transporting within the United States radiation sources (as defined in section 170H a.(2) of the Atomic Energy Act of 1954 (42 U.S.C. 2210h(a)(2))) to be licensed by the Commission.  
(d)National radiation source tracking systemNot later than 2 years after the date of enactment of this Act, the Nuclear Regulatory Commission shall issue a final rule, pursuant to its authority to promote or protect the common defense and security under section 161 of the Atomic Energy Act of 1954 (42 U.S.C. 2201), and in a manner that maximizes the use of appropriate State government capabilities, to revise Commission regulations with respect to the National Source Tracking System to require technologies and systems that can provide real-time tracking and enable locating— 
(1)Category 1, 2, and 3 sources (as defined in the Code of Conduct referred to in section 170H a.(1) of the Atomic Energy Act of 1954 (42 U.S.C. 2210h(a)(1))); and 
(2)radiation sources with 1/10 or more of the activity threshold of such Category 3 sources. 
(e)High-risk radiation sources security and replacement 
(1)RuleNot later than 2 years after the date of enactment of this Act, the Nuclear Regulatory Commission shall issue a final rule, pursuant to its authority to promote or protect the common defense and security under section 161 of the Atomic Energy Act of 1954 (42 U.S.C. 2201), to establish requirements leading to the replacement of all high-risk radiation sources. Such rule shall include provisions that—  
(A)discontinue licensing for each application of new high-risk radiation sources as soon as is practicable, but in no event later than 10 years after the date of enactment of this Act, unless technologically feasible alternatives are not available; 
(B)prescribe a new license fee structure, or other means of guaranteeing the availability of funds, for any new licenses of high-risk radiation sources to ensure that the costs of disposition of the high-risk radiation sources will be covered; 
(C)provide for incentives for decommissioning and replacing existing high-risk radiation sources; 
(D)prohibit the export of high-risk radiation sources to other countries; and 
(E)prescribe enhanced security measures for existing high-risk radiation sources. 
(2)Task force recommendationsNot later than 4 years after the initial rule is issued under paragraph (1) or any update is issued under paragraph (3), the Task Force on Radiation Source Protection and Security established under section 170H f. of the Atomic Energy Act of 1954 (42 U.S.C. 2210h(f)) shall review the rule or update and make recommendations for appropriate modifications to the rule or update to account for— 
(A)the emergence of new technologies that can be used to replace high-risk radiation sources; and 
(B)new security threats or intelligence information regarding the risk of a deliberate attack using these radiation sources. 
(3)Nuclear Regulatory Commission ReviewTaking into consideration the recommendations of the task force under paragraph (2), the Commission shall review and update the rule issued under paragraph (1) not less frequently than once every 5 years to account for— 
(A)the emergence of new technologies that can be used to replace high-risk radiation sources; and 
(B)new security threats or intelligence information regarding the risk of a deliberate attack using these radiation sources. 
(4)Authorization of appropriationsThere are authorized to be appropriated to the Nuclear Regulatory Commission for carrying out paragraph (1)(C) such sums as may be necessary for the fiscal years 2009 through 2013.  
(5)Department of Energy ProgramThere are authorized to be appropriated to the Secretary of Energy $50,000,000 for the period encompassing fiscal years 2009 through 2018 for the acceptance, storage, and disposition of high-risk radiation sources by the Department’s United States Radiological Threat Reduction Program.  
(6)DefinitionFor purposes of this subsection, the term high-risk radiation source means cesium chloride and any other radiation source that is designated by the Task Force on Radiation Source Protection and Security under section 170H f.(4)(C) of the Atomic Energy Act of 1954 (42 U.S.C. 2210h(f)(4)(C)).  
 
